Moore, Chiee Justice.
The first ground for which it is insisted this judgment should be reversed, is alleged error of the court “ in excluding from the jury the deed from James Fortune to Aslibel Smith as an instrument not properly authenticated for record.” It would be inferred from this assignment that appellant offered in evidence a deed such as he describes; but, in point of fact, there was no such deed offered in evidence or excluded by the court. The instrument excluded, and to which this assignment refers, was, if the transcript is correct, an uncertified copy of an instrument purporting to be a deed from Fortune to Smith, claimed by appellant to be duly recorded in the office of the clerk of the County Court of Robertson county, where the land, or a portion of it, ivas situated at the date of its record. The omission of the clerk’s certificate from the transcript ivould fully justify us in not considering the question presented by this assignment. But as it may be inferred from the record that its absence is owing to an oversight in the preparation of the transcript, and as it may tend to a settlement of this litigation, or its determination upon its real merits, we deem it admissible to consider and determine the objection made to the copy of the deed in the court below, and upon which it seems to have been excluded from the jury, viz.: That the deed, as it appeared from the copy, had not been properly authenticated for record, and hence the copy is of no validity. (Paschal’s Big., art. 3716.)
The execution of the deed purports to have been acknowledged by the grantor on the 15th day of September, 1845, before Samuel Nelson, one of the justices of the Supremo Court of the United States; but the certificate of this fact made and attached to the deed by Nelson was not authenticated by the seal of the court of which he purports to be a member; nor was his official character certified to by the *59President of the United States, as required by the law' in force when the execution of this deed was acknowledged. (Hart. Dig., art. 2777.) The deed, though acknowledged September 15, 1845, was not recorded until some time in May, 1846; and it is therefore urged that it must be regarded as properly recorded, because the certificate, though previously made, it is said, conforms to the requirements of the act of May 12, 1846, 66 to provide for the registry of deeds and other instruments of writing.” (Butler v. Dunagan, 19 Tex., 565.) But if the certificate upon which the deed was recorded was in strict conformity with this law, as the act did not go into effect until the second Monday in July, 1846, more than a month after the deed was recorded, it would in no way help appellant’s case. Hor would appellant be in any better condition if his record had to be tested by the act of May 12, 1846. The eleventh section of this act, after enumerating the different officers by whom deeds may be authenticated,—first, in the State; second, without the State and within the United States and their Territories; third, without the United States, — reads: “And in all cases the certificate of such acknowledgment or proof shall be attested under the official seal of the officer taking the same.” (Hart. Dig., art. 2794.)
2. The copy of the deed from Fortune to Smith, in connection with Smith’s testimony, was, we think, admissible in evidence as an examined copy of the original deed.
In the case of Wiggins v. Fleishel, 50 Tex., 57, we held that, the grantee in a deed could not be called to prove its execution without accounting for the absence of the subscribing witnesses, or otherwise laying the foundation for the introduction of secondary evidence. In this case, the deed of which a copy is sought to he given in evidence, is shown to be lost. Secondary evidence of its execution and contents was therefore admissible. As there are no degrees in secondary evidence, we can perceive no reason why the grantee is not as competent a witness to testify in regard to it as any *60one else. If an objection can be urged against Ms evidence, it must be as to its credibility, and not to its admissibility.
The existence and execution of the deed was shown, when executed, to have passed directly from the grantor to Smith, the grantee, and seems to have been in his possession and control from that date, which was more than thirty years before the trial of this case, until he placed it in the hands of Allen and Hale, his attorneys, who brought suit upon it and the other papers constituting the then claimant’s (Henry G. Smith’s) chain of title some twenty-five years before the trial of this case, since which time many persons have held continuous and uninterrupted possession of the land under the title of which this deed forms a link. Though not legally authenticated for record, the grantee had, in fact, caused it to be recorded, in less than a year from its date, in the county in which the land ivas then situated. The only one of the subscribing witnesses living at the trial of the case was proved to be a non-resident of the State. This, of itself, would have warranted a resort to secondary evidence, if the deed had been before the court and it had been essential to establish its execution by direct testimony. (1 Greenleaf on Evidence.) The witness Smith testifies that he had the deed recorded in Bobertson county in 1846, and at the time “collated the deed with the record.” He also says: “ The copy which is now shown to me, I believe is accurately a copy of the Fortune deed to me. That deed is the same as the copy now shown to me. The record of the deed in Bobertson county I know. The copy now in court I know is a copy of the original.”
8. The third assignment of error is, that the court erred in giving to the jury the first, third, and fourth charges asked by the defendant. The proposition urged by appellant for the reversal of the judgment, under this assignment of error, is to the effect that the possession of the land by Henry G. Smith, through tenants, for five years from the 18th of June, 1852, the date at which Smith was placed in possession by *61the marshal, coupled with the payment of taxes, constitute a perfect title in said Smith at the end of five years from said date. The charges assigned as error evidently do not negative this proposition. As to this assignment of error, the proposition presents merely an abstract question for our consideration, which we are not called upon to decide. Bor are we, strictly speaking, called upon to consider whether the charges assigned as error are correct, as we are not asked by appellant in his brief to reverse the judgment on account of the instructions therein given to the jury by the court, but on an assumption of a state of facts which, in our opinion, is not borne out by the record. Bcvertheless, as there is error in one of the charges complained of, we deem it appropriate, to a proper determination of the case, to make some comment upon them.
In the first of these charges the jury are instructed: “If plaintiff' only had possession by tenants, and each of said tenants had possession of a separate and distinct portion of the eleven-league grant sued for by plaintiff^ such partial possession does not constitute actual possession of the whole grant, but is confined to the portion of the land leased' or occupied. And if defendant had ten years’ actual adverse possession of the land on which he resided, before the bringing of the suit, the jury should find that he is entitled to six hundred and forty acres of said eleven leagues.” Bow, the first part of this charge is undoubtedly correct. The latter portion, however, is objectionable on account of its vagueness, if for no other reason. But if we are to understand it as holding that defendant is shown to have held actual and exclusive adverse possession of six hundred and forty acres of the land for ten years, and that the leases under which the tenants of plaintiff' held do not extend to or embrace any part of the six hundred and forty acres thus adversely held by the defendant, the charge is unobjectionable; otherwise, it is not.
In the third of these charges, given at the request of de*62fendant, the jury are told that a party “who makes entry on land by a tenant only acquires possession to the extent and boundaries of the land cleared.” This instruction is palpably erroneous. Without undertaking to say that there are no limitations or exceptions to it, it is unquestionably a well-established general rule, that where entry is made upon land under color of title, whether by the owner in person or by a tenant, the party entering acquires constructive possession, if there is no conflicting possession, to the extent of the boundaries in the title under which he enters. The extent of possession acquired by entry does not depend upon the character of title, whether it is in fee or for a term of years, or whether it is absolute or in trust for some one else, but whether it is bona fide and under such color of right as that other parties can ascertain its character and extent. The charge here in question seems to have been inadvertently given by the court, as it is in conflict with instructions which had been previously given at the request of appellant.
The fourth charge complained of by appellant, is to the effect that the leases to the several parties holding under his title were not conclusive as to the amount of land included in them, or intended to be thereby leased. There is nothing, we think, in this charge of which appellant can complain. The leases do not indicate 'in direct and positive terms the quantity of land leased. Appellant insists that the quantity of land leased is shown by the writ of possession, under which the possession of the land had just been surrendered by the tenants to the lessor, Smith. But we do not think, although Smith had recovered judgment for the entire eleven leagues of land, that the leases given by him to parties against whom he had recovered, who accepted leases from and subsequently held under him, were for the entire grant. The terms of the leases do not require such conclusion. Though the writ of possession entitles Smith to possession, as against the defendants in the action, of all the land described in the writ, evidently all that each defendant could surrender or be *63dispossessed of under the writ was only such part of the tract as he was then occupying and holding. Appellant’s testimony shows that the parties to whom leases were given by Smith were mere squatters on the land, occupying small improvements, or holding small portions of the tract by the location of their headright or other certificates. There was no doubt that it was the “premises” thus surrendered and yielded possession of, in obedience to the writ of possession, which was leased to them. And so the witness Ashbel Smith, (himself the real, though not nominal plaintiff in the judgment,) as well as Ayres, who executed the writ of possession, state. It would be unreasonable to give these leases any other construction. Bach tenant, in consideration of the lease to him, bound himself to preserve the premises leased him from waste and injury. Certainly it cannot be supposed that each of these intended to become surety for all the others, or to covenant against waste to the extent of the entire eleven leagues of land.
4. By its fourth charge, the court instructed the jury that a lease by plaintiff’s vendor (Smith) to a tenant of apart of the eleven leagues claimed by plaintiff, would not stop the running of the statute of limitations in favor of the defendant. The correctness or incorrectness of a charge depends upon the facts to which it is to be applied. Supposing the part of the land leased by Smith did not conflict with that claimed or held by defendant, the charge is no doubt correct; and from what has been said in respect to the leases given by Smith, it cannot be inferred that they in fact conflicted with that claimed or occupied by the defendant. Defendant w'as not a party to the suit brought by Smith in the United States court. The writ of possession did not authorize the marshal to dispossess defendant of the land held by him. The parties against whom the writ issued were not in possession of that part of the land, and they certainly could not yield possession of it in obedience to the writ; and, therefore, even on appellant’s construction, it was not included in the lease. The evidence *64clearly shows, and it is not attempted to be controverted, that the defendant and those in right of whom he entered upon the land had been in exclusive, uninterrupted possession, holding under a valid headright certificate, for more than twice the length of time necessary to complete the bar of limitation against Smith at the date of his judgment in the United States court, in 1852. If it is admitted that Smith, by the entry of his tenant, acquired constructive possession, still, as the title under which defendant was then holding was the better title to the land included in the Moore survey, the constructive possession of it must be held to have been in defendant.
5. The defendant got possession of the land surveyed for Moore, and to which he had a valid title by limitation before his death. By his marriage with Moore’s widow, he must be regarded as holding it in her right, and that of the heirs of Moore, at least until the certificate was floated. Prior to that time, there can be no pretense that he held or claimed any other land than that included in this survey; and if it Avas admitted that subsequently to the lifting of this certificate defendant claimed six hundred and forty acres of land on the Grande eleven leagues, and could have made good his claim to that quantity of land under the seventeenth section of the statute of limitations, the evidence does not show that he had possession of it for a sufficient length of time to complete the bar of the statute. In fact, his own testimony is to the contrary. The verdict of the jury giving him six hundred and forty acres, though only about four hundred acres of the Moore survey was on the Grande eleven leagues, was unsupported by evidence, and should have been set aside. Defendant’s answer put in issue plaintiff’s title to the entire grant. A verdict should have been rendered against him for all that part of the grant not included in the Moore survey.
The judgment is reversed and the cause remanded.
Reversed and remanded.